Citation Nr: 9913309	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-27 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

By rating decision in January 1993, service connection was 
granted for anxiety disorder, claimed as PTSD with an 
evaluation of 0 percent.  By rating decision of April 1993, 
the veteran's service connected nervous disorder was 
considered to be PTSD and a 10 percent evaluation was 
assigned.  The evaluation of the veteran's service connected 
PTSD was increased to 30 percent by rating decision in August 
1994 and to 50 percent by rating decision in June 1995.  In 
October 1996, the veteran filed a claim for an increased 
rating PTSD.  This appeal arises from the June 1997 rating 
decision from the Philadelphia, Pennsylvania Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for PTSD.  A Notice of Disagreement was filed in July 1997 
with a request for a hearing.  A Statement of the Case was 
issued in August 1997.  A hearing was held at the RO in 
September 1997.  As a formal substantive appeal was not 
filed, the transcript from the August 1997 RO hearing is 
being considered as the veteran's substantive appeal. 


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 50 percent for PTSD.
 
The veteran had filed his claim for an increased rating in 
October 1996.  Subsequent to that time, the regulations 
pertaining to psychiatric disorders were revised effective 
November 7, 1996.  The Statement of the Case and Supplemental 
Statement of the Cases have addressed only the new 
regulations pertaining to psychiatric disabilities.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  In 
this case, the veteran's claim has not been considered under 
both the old and new criteria.

The current regulatory criteria pertaining to the rating of 
psychiatric disabilities is very specific.  A review of the 
psychiatric evidence of record reveals that it is inadequate 
to assess the current extent of impairment caused by the 
veteran's PTSD.  In this regard, the Board notes that the 
Court has instructed that in cases involving the rating of 
psychiatric disorders, clinical findings must be related 
specifically to the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Thus, another psychiatric 
examination which addresses both the old and revised criteria 
is needed prior to appellate review.

The revised regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.........100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships...........70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...........50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).

Additionally, the examiners at both the November 1995 and May 
1998 VA examinations indicated that the claims file had not 
been reviewed.  The duty to assist a veteran as provided for 
in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Clinical data which takes into account both prior and recent 
medical treatment is needed to ensure that the evaluation of 
the veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.1 (1998).  Thus, the claims file should be available to 
be reviewed at the requested examination.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD in 
recent years.  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service 
connected PTSD.  The claims file should 
be made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand.  
All indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history; and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings.  The psychiatrist must review 
the new and old rating criteria for 
mental disorders as set forth above.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria set forth in the old and revised 
rating schedule.  However, a percentage 
rating must not be assigned.  The 
psychiatrist should also provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's PTSD 
renders him unemployable, and assign a 
numerical score on the Global Assessment 
of Functioning Scale (GAF Scale).  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The increased rating 
claim for PTSD should be considered under 
both the old and the new rating criteria 
in accordance with the guidance expressed 
by the Court in Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new psychiatric rating criteria 
and recitation of the revised criteria).  
This must include a discussion as to 
whether it is more advantageous to rate 
the veteran under the old or revised 
criteria.  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









